Citation Nr: 0429321	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  00-09 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	John Berry Stevens, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1944 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  In that determination, the RO inter 
alia denied the claim of entitlement to service connection 
for heart disease.  The appellant disagreed and this appeal 
ensued.  This case has been advanced on the docket.  See 
38 C.F.R. § 20.900(c) (2004).  

It is noted that the appellant also disagreed with other 
actions of the RO and perfected appeals as to other issues.  
However, in a Board decision of March 2002 and in various 
rating actions, VA has established service connection for 
these disorders claims.  These grants of service connection 
represent complete grants of the benefits sought on appeal.  
Thus, the Board does not have jurisdiction over those issues.  
See Grantham v. Brown , 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (Board cannot possess jurisdiction over an issue where 
a rating decision constituted a full award of the benefit 
sought on appeal).  


FINDING OF FACT

The appellant has coronary artery disease first manifested in 
the 1990s and not related to the appellant's service.  


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claim involved in this case was received in March 
1999, and there is no issue as to provisions of forms or 
instructions for applying for the benefit.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2004).  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in March 1999, 
the RO sent letters to him notifying him of the criteria for 
establishing service connection and to private health care 
providers he identified asking for information and evidence 
concerning his claim.  By a September 1999 letter, the RO 
told the appellant of its rating action that same month.  
After the appellant disagreed, the RO sent him a May 2000 
statement of the case and a November 2000 supplemental 
statement of the case that listed the evidence considered, 
the applicable law and rating criteria, and the reasons for 
the decisions.  Through various letters, the RO the asked the 
appellant for more information, to identify any additional 
sources of information or evidence, and described the 
evidence associated with the claims file.  It also issued a 
supplemental statement of the case in June 2001 notifying him 
of the evidence necessary to establish the benefits sought, 
the information or evidence of record, and the RO's reasoning 
for its action.  In August 2003, the Board remanded the case 
for initial RO consideration of information and evidence 
obtained through the Board's development efforts.  That 
remand included a directive to have the appellant's cardiac 
system examined, which occurred in February 2004.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the  claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The evidence of record includes the 
service medical records, VA and private treatment records, 
and documents received on multiple occasions from the 
appellant and his representative.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant; in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in 
September 2001, December 2002, and February 2004.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See   38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The appellant maintains he has heart disease that is related 
to his active service in World War II.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  With chronic disease shown as such in 
service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as cardiovascular disease - that becomes 
manifest to a degree of 10 percent or more within one year 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2004).  

Private medical records in July 1998 indicate the appellant 
had a myocardial infarction and underwent quadruple coronary 
artery bypass graft.  The treatment records associated with 
this event noted there was no prior history of hypertension 
or of other suggestion for heart disease.  Subsequently 
prepared private and VA clinical records diagnosis coronary 
artery disease or atherosclerotic heart disease.  VA 
examinations in September 2001, December 2002, and February 
2004 diagnosed coronary artery disease.  These findings 
satisfy the initial element of a service-connection claim.  

The service medical records are silent as to any complaints 
or findings regarding heart disease.  Examinations in 
September and October 1943, in March 1944, and in November 
1945 showed normal heart or cardiovascular clinical 
evaluations.  Nonetheless, the appellant argues his current 
coronary artery disease is related to his service.  

The key question in this case is whether there is a nexus - 
an etiological link - between the current coronary artery 
disease and his service.  The sole medical opinion on this 
question is in the VA examination of February 2004, which 
indicated that the coronary artery disease was first noted in 
1998 when the appellant had a myocardial infarction and 
underwent bypass surgery.  The examiner noted he had reviewed 
the claims file and found no indication of heart disease in 
service or in the years after service through 1998.  Also 
noted was that the appellant reported no heart problems prior 
to 1998.  Based on this information, the examiner opined the 
heart disease likely had its onset in the mid- to late-1990s, 
that the etiology of the heart disease was most likely due to 
the "natural progression with age", and that there was no 
relationship between this heart disease and the appellant's 
service ending in November 1945, approximately 50 years 
before.  

In light of this evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for heart disease.  


ORDER

Service connection for heart disease is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



